Citation Nr: 1626386	
Decision Date: 06/30/16    Archive Date: 07/11/16

DOCKET NO.  11-09 477	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include bipolar disorder.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

A. MacDonald, Associate Counsel






INTRODUCTION

The Veteran served on active duty from August 1975 to October 1977.  

This matter is before the Board of Veterans' Appeals (Board) on appeal from an October 2009 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO) in Huntington, West Virginia.

This issue was previously before the Board in October 2015 and was remanded so the Veteran could be scheduled for a Travel Board hearing before a Veterans Law Judge (VLJ).  The requested action was not completed, and additional remand is required.  See Stegall v. West, 11 Vet. App. 268 (1998).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

In October 2015, the Board remanded this issue so that a Travel Board hearing could be scheduled.   The Board explained that although the Veteran was scheduled for a videoconference hearing in October 2013, he never indicated a desire for any type of hearing other than a Travel Board hearing.

In November 2015, the AOJ scheduled the Veteran for a videoconference hearing, not a Travel Board hearing as requested in the prior remand.  Because a previous remand confers on the veteran, as a matter of law, the right to compliance with the remand orders, remand is required.  Stegall v. West, 11 Vet. App. 268 (1998).

However, since that time, in a February 2016 written statement, the Veteran indicated "I am amenable to a video-conference hearing" for the first time during the period on appeal.  The Veteran continued to explain for the past two and a half years he had been living in Kentucky, not the address in West Virginia where the notice of his scheduled November 2015 videoconference hearing was sent.  Therefore, remand is required for scheduling an additional Board hearing, via Travel Board or videoconference.  Notice should be provided to the Veteran's Kentucky address indicated on his February 2016 written statement.

Accordingly, the case is REMANDED for the following action:

Schedule a Travel Board or videoconference hearing before a VLJ in accordance with applicable procedures.  Notice should be sent to the Veteran at the address indicated on his February 2016 written statement.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
T. MAINELLI
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




